DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-16, and 18-19 are pending and allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 16, Sano, of record, teaches a mobile work machine comprising (see Paragraph 0003 for a shovel having an excavation attachment; see also Paragraph 0023 for Fig. 1 that is a side view of a shovel (excavator) 100, also seen in Figure 12, which corresponds to a mobile work machine):
a frame (see Figure 1 for an upper turning body 3 and a lower traveling body 1, wherein the body corresponds to a frame);
a ground engaging element movably supported by the frame and driven by an engine to drive movement of the mobile work machine (see Paragraph 0023 for an upper turning body 3 that is mounted on a lower traveling body 1 (corresponds to ground engaging element) via a turning mechanism 2; see also Paragraph 0037 for the engine 11 that is a drive source of the shovel 100);
a container movably supported by the frame, the container configured to receive contents (see Figure 1 for a bucket 1 (corresponds to container) that is attached to the end of the arm 5, wherein an upper turning body 3 is mounted on a lower traveling body 1 via a turning mechanism 2; a boom 4 is attached to the upper turning body 3; an arm 5 is attached to the end of the boom 4);
an actuator configured to controllably drive movement of the container relative to the frame (see Paragraph 0040 for in the following description, the boom cylinder 7, the arm cylinder 8, the bucket cylinder 9, the left traveling hydraulic motor 1A, the right traveling hydraulic motor IB, and the turning hydraulic motor 2A are collectively referred to as "hydraulic actuators");
a volume sensor configured to generate a volume sensor signal (see Paragraph 0146 for the calculating part 35 may derive the volume V2 of the soil ES based on an image of the soil ES lifted by the bucket 6, captured by the image capturing unit D4 (corresponds to the volume sensor as also indicated by applicant in Paragraph 0017 of the Specification wherein the volume sensor can “include a three-dimensional – 3D sensor, such as a stereo camera); see also Figure 10 and Paragraph 0117 a functional block diagram (corresponds to volume generator logic) illustrating an example configuration of the external processing device 30E; the external processing device 30E receives the outputs of the communications device D1, the positioning device D2, the posture detecting device D3, the image capturing unit D4, the cylinder pressure detecting device D5, etc., to perform various operations, and outputs the operation results (corresponds to the generated volume sensor signal) to the controller 30, all of which corresponds to determining a volume of the contents in the container, as mentioned above and in Paragraph 0146);
a weight sensor configured to generate a weight sensor signal (see Paragraph 0132 for the calculating part 35 that derives the weight M2 of the excavation target constituent lifted by the excavation attachment from the posture of the excavation attachment and the boom bottom pressure. The posture of the excavation attachment is derived from, for example, the respective outputs of the boom angle sensor D3 a, the arm angle sensor D3 b, the bucket angle sensor D3 c, and the body tilt sensor D3 d. The boom bottom pressure is detected by, for example, the boom bottom pressure sensor D5 b (corresponds to the weight sensor configured to generate a weight sensor signal as also indicated by applicant in Paragraph 0017 of Specification wherein the weight sensor can be a hydraulic pressure sensor)); and
 (see Paragraph 0036 for a basic system of the shovel 100 is described with reference to FIG. 3. The basic system of the shovel 100 mainly includes the engine 11, a main pump 14, a pilot pump 15, a control valve 17, an operating apparatus 26, a controller 30, an engine control unit (ECU 74), etc.; see also Paragraph 0040 for the control valve 17 is a hydraulic controller that controls the hydraulic system. The control valve 17 selectively supplies hydraulic oil supplied from the main pump 14 through the hydraulic oil line 16 to one or more of, for example, the boom cylinder 7, the arm cylinder 8, the bucket cylinder 9, a left traveling hydraulic motor 1A, a right traveling hydraulic motor IB, and a turning hydraulic motor 2A; see also Paragraph 0041 for the operating apparatus 26 that is an apparatus that an operator uses to operate the hydraulic actuators (corresponds to controlling the actuator to perform the commanded movement). The operating apparatus 26 receives hydraulic oil supplied from the pilot pump 15 via the pilot line 25. The operating apparatus 26 supplies the hydraulic oil to the pilot ports of flow control valves corresponding to the individual hydraulic actuators through a pilot line 25 a. The pressure (pilot pressure) of the hydraulic oil supplied to each of the pilot ports is commensurate with the direction of operation and the amount of operation of a lever or one of pedals 26A through 26C for a corresponding hydraulic actuator; see also Paragraph 0070 for the motion controlling part El is a functional element for controlling the motion of the attachment, and includes, for example, the pilot pressure adjusting device 50, the flow control valves 171 through 176, etc. When the flow control valves 171 through 176 are configured to operate in response to an electrical signal, the controller 30 transmits an electrical signal directly to the flow control valves 171 through 176);
determine a volume of a first contents in the container based on the volume signal (see Paragraph 0146 for the calculating part 35 that may derive the volume V2 (corresponds to a volume signal) of the soil ES based on an image of the soil ES lifted by the bucket 6 (corresponds to the soil/content lifted by the bucket/container), captured by the image capturing unit D4);
determine a weight of the first contents in the container based on the weight signal (see Paragraph 0145 for the calculating part 35 derives the weight M2 (corresponds to determining a weight based on the weight signal from the calculating part) of the soil ES lifted by the excavation attachment (corresponds to first contents/soil in the container/lifted by the excavation attachment) from the posture of the excavation attachment and the boom bottom pressure);
determine a density of the first contents of the container based on the volume of the first contents in the container and the weight of the first contents in the container (see Paragraph 0146 for the unit volume weight (density ρ2) may be derived from the volume V2 and the weight M2).
Chou (US20180245308A1) teaches in Paragraph 0130 “releasing earth from the tool (corresponds to the container), the volume check module 540 may release excavated earth from the topsoil layer (corresponds to applicant’s first content) at a top-soil specific dump pile and then automatically transition to release excavated earth from the subsoil layer (corresponds to applicant’s second content) at a sub-soil specific dump pile. The volume check module 540 (corresponds to the ability to determine volume of the second content) may selectively release earth within tool at various dump piles based on various soil composition properties or ranges in soil composition properties (these properties corresponds to the density of the earth in the tool as described in Paragraph 0117) and selectively retrieve earth from specific piles when backfilling sections of the hole.” In Paragraph 0128, Chou teaches the “topsoil identification module 910 that is further configured to be able to access a set of properties describing the layer of topsoil and a set of soil composition properties describing the layer of subsoil, for example the density of the earth in the tool, the cohesion of the earth in the tool, the particle size of the earth in the tool, or the color of the particles of earth in the tool.”

 Thus, claim 1 and its respective dependent claims 4-9 are allowed. Likewise, claims 16, and the respective dependent claims 18-19 are allowable for containing substantially similar and overlapping scope of the present invention.

Regarding claim 10, Sano, of record, teaches a mobile work machine control system, comprising:  26control logic configured to generate an actuator control signal, indicative of a 27commanded movement of an actuator coupled to a container of the mobile work 28machine to controllably drive movement of the container of the mobile work 29machine, and provide the actuator control signal to the actuator to control the 30actuator to perform the commanded movement (see Paragraph 0036 for a basic system of the shovel 100 is described with reference to FIG. 3. The basic system of the shovel 100 mainly includes the engine 11, a main pump 14, a pilot pump 15, a control valve 17, an operating apparatus 26, a controller 30, an engine control unit (ECU 74), etc.; see also Paragraph 0040 for the control valve 17 is a hydraulic controller that controls the hydraulic system. The control valve 17 selectively supplies hydraulic oil supplied from the main pump 14 through the hydraulic oil line 16 to one or more of, for example, the boom cylinder 7, the arm cylinder 8, the bucket cylinder 9, a left traveling hydraulic motor 1A, a right traveling hydraulic motor 1B, and a turning hydraulic motor 2A; see also Paragraph 0041 for the operating apparatus 26 that is an apparatus that an operator uses to operate the hydraulic actuators (corresponds to controlling the actuator to perform the commanded movement). The operating apparatus 26 receives hydraulic oil supplied from the pilot pump 15 via the pilot line 25. The operating apparatus 26 supplies the hydraulic oil to the pilot ports of flow control valves corresponding to the individual hydraulic actuators through a pilot line 25 a. The pressure (pilot pressure) of the hydraulic oil supplied to each of the pilot ports is commensurate with the direction of operation and the amount of operation of a lever or one of pedals 26A through 26C for a corresponding hydraulic actuator; see also Paragraph 0070 for the motion controlling part E1 is a functional element for controlling the motion of the attachment, and includes, for example, the pilot pressure adjusting device 50, the flow control valves 171 through 176, etc. When the flow control valves 171 through 176 are configured to operate in response to an electrical signal, the controller 30 transmits an electrical signal directly to the flow control valves 171 through 176), but fails to particularly teach a content density determination system configured to determine an average density of contents in the container over a period of time; a content estimation system configured to determine, based on the average density and a sensor signal from a container sensor, at least one of: a current volume of current contents in the container; or a current weight of the current contents in the container. 26P27470-US-PRI J01.12-0120
Uetake, of record, teaches a content density determination system configured to determine an average density of contents in the container (see Paragraph 0099 for the control device 75 that can estimate a volume of the rock MR from an image of the rock MR imaged by the rear detection device 41C, and multiply the volume of the rock MR by average density of the rock MR, thereby to estimate the excavation quantity), but fails to explicitly teach determining the average density of the rock MR over a period of time. Both references fail to explicitly teach a content density determination system configured to determine an average density of contents in the container over a period of time; a content estimation system configured to determine, based on the average density and a sensor signal from a 
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Sano and Uetake with the elements of applicant’s invention, as claimed.J01.12-0120
Thus, claim 10 and its respective dependent claims 11-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aebischer (US20080005938A1) teaches that the moisture content and bulk density of the material may vary greatly so that very different total weights have to be expected for the same stripped volume. If, moreover, the weight determinations themselves are very inaccurate, volumes derived therefrom would be even more inaccurate.
Schmitt (US20180087240A1) teaches a method for assisting an excavator operator with the loading of a mobile transportation implement, in particular heavy-duty truck, by means of the excavator shovel, wherein a loading strategy with the number of excavator loading cycles to be executed for loading the transportation implement is proposed to the excavator operator via an assistance system and/or the current payload distribution on the loading area of the transportation implement is indicated.
Aizawa (US20200407949A1) teaches the controller 27 that calculates the density of the materials as discussed below, and calculates the digging weight by multiplying the digging volume by the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/Examiner, Art Unit 3665